Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
Isaac Eugene Slappy, a state prisoner, seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and denying relief on his *301petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and conclude on the reasoning of the district court that Slappy has not made a substantial showing of the denial of a constitutional right. See Slappy v. Bazzle, No. CA-05-14-0-DCN (D.S.C. Nov. 22, 2005). Accordingly, we deny a certificate of appeala-bility and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED